PER CURIAM.
Jay C. Canavan has filed a petition seeking a belated appeal alleging that he requested his trial counsel to file an appeal of the July 30, 2003, resentencing order, but one was never filed. In its response, the Attorney General relates that it contacted Canavan’s trial counsel, who had no independent recollection of the case. The Attorney General candidly acknowledges that since it is unable in good faith to dispute Canavan’s allegations, Canavan is entitled to receive a belated appeal. See Denson v. State, 710 So.2d 144 (Fla. 5th DCA 1998). Accordingly, we grant Cana-van’s petition for a belated appeal.
PETITION GRANTED.
PALMER, ORFINGER and TORPY, JJ., concur.